 8:19-cv-00397-JMG-CRZ Doc # 33 Filed: 08/03/20 Page 1 of 2 - Page ID # 5841




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

DEBORAH KOZUSKO,

                     Plaintiff,                                  8:19CV397

       vs.
                                                                   ORDER
C. R. BARD, INC., and BARD
PERIPHERAL VASCULAR, INC.,

                     Defendants.




      This matter is before the court on the parties’ “Joint Motion to Modify the

Scheduling Order,” (Filing No. 32). Accordingly,


      IT IS ORDERED that the final progression order is extended as follows:

      1)     The trial and pretrial conference will not be set at this time. The status
             conference set for December 8, 2020 is cancelled. A status conference to
             discuss case progression, the parties’ interest in settlement, and the trial
             and pretrial conference settings will be held with the undersigned magistrate
             judge on February 16, 2021 at 9:30 a.m. by telephone. Counsel shall use
             the conferencing instructions assigned to this case to participate in the
             conference.

      2)     The deadline for completing written discovery under Rules 33, 34, 36 and
             45 of the Federal Rules of Civil Procedure is November 9, 2020. Motions to
             compel written discovery under Rules 33, 34, 36, and 45 must be filed by
             November 23, 2020.

             Note: A motion to compel, to quash, or for a disputed protective order shall
             not be filed without first contacting the chambers of the undersigned
             magistrate judge to set a conference for discussing the parties’ dispute.
      3)     The deadlines for complete expert disclosures for all experts expected to
             testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
             retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                    For the plaintiff(s):                November 30, 2020.
 8:19-cv-00397-JMG-CRZ Doc # 33 Filed: 08/03/20 Page 2 of 2 - Page ID # 5842




                   For the defendant(s):              December 29, 2020.

                   Plaintiff(s)’ rebuttal:            January 15, 2021.

                   Defendant(s)’ rebuttal:            February 16, 2021.


      4)    The deposition deadline, including but not limited to depositions for oral
            testimony only under Rule 45, is November 9, 2020. The expert deposition
            deadline is March 23, 2020.

      5)    The deadline for filing motions to dismiss and motions for summary
            judgment is April 30, 2021.

      6)    The deadline for filing motions to exclude testimony on Daubert and related
            grounds is April 30, 2021.

      7)    The parties shall comply with all other stipulations and agreements recited
            in their Rule 26(f) planning report that are not inconsistent with this order.

      8)    All requests for changes of deadlines or settings established herein shall be
            directed to the undersigned magistrate judge, including all requests for
            changes of trial dates. Such requests will not be considered absent a
            showing of due diligence in the timely progression of this case and the
            recent development of circumstances, unanticipated prior to the filing of the
            motion, which require that additional time be allowed.



Dated this 3rd day of August, 2020.

                                                   BY THE COURT:

                                                  s/ Cheryl R. Zwart
                                                  United States Magistrate Judge
